NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                       901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                       CORPUS CHRISTI, TEXAS 78401
                                                                       361-888-0416 (TEL)
JUSTICES
                                                                       361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                       HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                       ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                  Court of Appeals                   100 E. CANO, 5TH FLOOR
                                                                       EDINBURG, TEXAS 78539
                                                                       956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ            Thirteenth District of Texas            956-318-2403 (FAX)

                                                                       www.txcourts.gov/13thcoa

                                        April 28, 2015

      Hon. Kirk L. Pittard                      Hon. Scott T. Clark
      Attorney at Law                           Adams & Graham
      P.O. Box 224626                           P. O. Box 1429
      Dallas, TX 75222                          134 E. Van Buren, Suite 301
      * DELIVERED VIA E-MAIL *                  Harlingen, TX 78551
                                                * DELIVERED VIA E-MAIL *
      Hon. F. Leighton Durham III
      Attorney at Law                           Hon. Laura E. Gutierrez Tamez
      P.O. Box 224626                           Attorney at Law
      Dallas, TX 75222                          111 Soledad St., Suite 1900
      * DELIVERED VIA E-MAIL *                  Riverview Towers
                                                San Antonio, TX 78205
                                                * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-15-00119-CV
      Tr.Ct.No. 2014-DCL-1353-G
      Style:    Harlingen Medical Center, Limited Partnership v. Rosa Andrade, as Next
                Friend of M. H. A., a minor child, et al.

            Appellant’s motion to consolidate appeals (13-14-00700-CV & 13-15-00119-CV)
      was this day GRANTED for purposes of briefing. In addition, appellant’s motion for
      extension of time to file brief was this day GRANTED and the time has been extended
      to May 7, 2015.



                                            Very truly yours,


                                            Dorian E. Ramirez, Clerk

      DER:dot